DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 15, 2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application was filed on October 2, 2019.
This office action is in response to Amendments and/or Remarks filed on June 15, 2022. In the current Amendment, claims 1, 4, 8, and 9 are amended. No claims are cancelled. Claims 1-10 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, 
Claim 1 recites “the corresponding vectors”. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, “the corresponding vectors” will be interpreted as corresponding vectors.

Regarding Claim 2, 
Claim 2 recites “the number of sets”. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, “the number of sets” will be interpreted as a number of sets. 

Regarding Claim 4, 
Claim 4 recites “the number of sets”. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, “the number of sets” will be interpreted as a number of sets. 

Regarding Claim 8, 
Claim 8 recites “the corresponding vectors”. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, “the corresponding vectors” will be interpreted as corresponding vectors.

Regarding Claim 9, 
Claim 9 recites “the corresponding vectors”. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, “the corresponding vectors” will be interpreted as corresponding vectors.
Claim 9 recites “the number of sets”. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, “the number of sets” will be interpreted as a number of sets. 
	Claim 9 recites “larger to some extent”. This limitation lacks clarity because it is unclear what “to some extent” refers to. For purposes of examination, this limitation will be interpreted as the number of sets being larger. 

Dependent claims 2-7 and 10 is/are rejected for being directly and indirectly dependent on rejected claims. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding Claim 1, 
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 1 is directed to a computer, which is directed to a machine, one of the statutory categories. 
Step 2A Prong One Analysis: The claim is directed to sampling data, clustering the data, selecting data from a cluster, and configuring the data. Each of the following limitation(s):
samples first learning data from the data set,
expresses data with vectors and generates a plurality of clusters by clustering data included in the data set depending on a distance between the corresponding vectors,
selects second learning data from a cluster if the cluster does not include the first learning data among the plurality of clusters, and
configures a learning data set including the first learning data and at least a part of the second learning data as the learning data set.

as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of generic computer components (“A computer configuring a learning data set used for machine learning, the computer comprising a memory and a controller, wherein:” and “and the controller executes”) and insignificant extra-solution activity. For example, but for the generic computer components language, the above limitation(s) in the context of this claim encompass sampling data from a dataset (corresponds to evaluation with assistance of pen and paper), expressing data with vectors and generating a plurality of clusters by clustering the data depending on a distance between vectors (corresponds to evaluation with assistance of pen and paper), selecting data from a cluster that does not include the first learning data (corresponds to evaluation and judgement), and configuring a dataset including the first learning data and part of the second learning data (corresponds to evaluation). Accordingly, the claim recites an abstract idea. 
Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “A computer configuring a learning data set used for machine learning, the computer comprising a memory and a controller, wherein:” and “and the controller executes”, as drafted, are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Further, the recitation of “the memory includes a data set stored therein” amounts to insignificant extra-solution activity of data gathering. See MPEP 2106.05(g). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Further, MPEP 2106(d)(II) notes the following, "The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity...iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93,;". Therefore, the recitation of "the memory includes a data set stored therein", which amounts to insignificant extra-solution activity, is a well-understood, routine, and conventional function because the recitation is directed to storing information in memory.

Regarding Claim 2, 
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 2 is directed to a computer, which is directed to a machine, one of the statutory categories. 
Step 2A Prong One Analysis: The claim is directed to selecting second learning data from a cluster that does not include the first learning data. Each of the following limitation(s):
wherein the second learning data is selected from the cluster if the cluster does not include the first learning data among the plurality of clusters, the cluster having data of the number of sets exceeding a predefined threshold number included therein.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)). For example, the above limitation(s) in the context of this claim encompass selecting data from a cluster if the cluster does not include the first learning data (corresponds to evaluation and judgement). Accordingly, the claim recites an abstract idea. 
Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “A computer configuring a learning data set used for machine learning, the computer comprising a memory and a controller, wherein:” and “and the controller executes”, as drafted, are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Further, the recitation of “the memory includes a data set stored therein” amounts to insignificant extra-solution activity of data gathering. See MPEP 2106.05(g). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Further, MPEP 2106(d)(II) notes the following, "The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity...iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93,;". Therefore, the recitation of "the memory includes a data set stored therein", which amounts to insignificant extra-solution activity, is a well-understood, routine, and conventional function because the recitation is directed to storing information in memory.

Regarding Claim 3, 
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 3 is directed to a computer, which is directed to a machine, one of the statutory categories. 
Step 2A Prong One Analysis: The claim is directed to calculating scores for the data using a model and configuring the dataset so that the data has a score below a threshold. Each of the following limitation(s):
…calculates scores of the first learning data and the second learning data by using a learned model having data included in the data set as input and having a score indicating a level at which the data satisfies a predefined extraction condition as output…
the learning data set is configured including the first learning data and the second learning data having the score that falls below a predefined first threshold score.

as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of generic computer components (“the controller further executes”). For example, but for the generic computer components language, the above limitation(s) in the context of this claim encompass calculating scores for the first and second learning data by using a model (corresponds to evaluation with assistance of pen and paper) and configuring the dataset to have a score that is lower than a threshold score (corresponds to evaluation). Accordingly, the claim recites an abstract idea. 
Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “A computer configuring a learning data set used for machine learning, the computer comprising a memory and a controller, wherein:” and “and the controller executes”, as drafted, are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Further, generally linking the abstract idea to a particular technological environment or field of use (the learned model being constructed by machine learning using the learning data set) cannot integrate the abstract idea into a practical application (see MPEP 2106.05(h)), this/these additional elements merely specify that the above mental process steps are performed in a particular technological environment.
Further, the recitation of “the memory includes a data set stored therein” amounts to insignificant extra-solution activity of data gathering. See MPEP 2106.05(g). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Further, generally linking the abstract idea to a particular technological environment or field of use does not provide an inventive concept (see MPEP 2106.05(h)). 
Further, MPEP 2106(d)(II) notes the following, "The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity...iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93,;". Therefore, the recitation of "the memory includes a data set stored therein", which amounts to insignificant extra-solution activity, is a well-understood, routine, and conventional function because the recitation is directed to storing information in memory.

Regarding Claim 4, 
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 4 is directed to a computer, which is directed to a machine, one of the statutory categories. 
Step 2A Prong One Analysis: The claim is directed to labelling data that satisfies a predefined condition, calculating scores for the data using a model, and configuring the dataset so that the data has a score below a threshold. Each of the following limitation(s):
gives a specific label to the first learning data satisfying a predefined extraction condition according to an instruction of a user,
calculates scores of the first learning data and the second learning data by using a learned model having data included in the data set as input and having a score indicating a level at which the data satisfies a predefined extraction condition as output…
calculates an error rate of the learned model according to the number of sets of the first learning data having the score that falls below a predefined second threshold score, the first learning data having the label given thereto; and
the learning data set is configured including the first learning data and the second learning data having the score that falls below a predefined first threshold score.

as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of generic computer components (“the controller further executes”). For example, but for the generic computer components language, the above limitation(s) in the context of this claim encompass giving a specific label to the first learning data satisfying a predefined extraction condition (corresponds to evaluation and judgement), calculating scores for the first and second learning data by using a model (corresponds to evaluation with assistance of pen and paper), calculating an error rate of a learned model (corresponds to evaluation with assistance of pen and paper), and configuring the dataset to have a score that is lower than a threshold score (corresponds to evaluation). Accordingly, the claim recites an abstract idea. 
Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “A computer configuring a learning data set used for machine learning, the computer comprising a memory and a controller, wherein:” and “and the controller executes”, as drafted, are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Further, generally linking the abstract idea to a particular technological environment or field of use (the learned model being constructed by machine learning using the learning data set) cannot integrate the abstract idea into a practical application (see MPEP 2106.05(h)), this/these additional elements merely specify that the above mental process steps are performed in a particular technological environment. 
Further, the recitation of “the memory includes a data set stored therein” amounts to insignificant extra-solution activity of data gathering. See MPEP 2106.05(g). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Further, generally linking the abstract idea to a particular technological environment or field of use does not provide an inventive concept (see MPEP 2106.05(h)). 
Further, MPEP 2106(d)(II) notes the following, "The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity...iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93,;". Therefore, the recitation of "the memory includes a data set stored therein", which amounts to insignificant extra-solution activity, is a well-understood, routine, and conventional function because the recitation is directed to storing information in memory.

Regarding Claim 5, 
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 5 is directed to a computer, which is directed to a machine, one of the statutory categories. 
Step 2A Prong One Analysis: The claim is directed to selecting second learning data from a cluster that does not include the first learning data. Each of the following limitation(s):
wherein the second learning data designated by a user is selected from the cluster if the cluster does not include the first learning data among the plurality of clusters.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)). For example, the above limitation(s) in the context of this claim encompass selecting data from a cluster if the cluster does not include the first learning data (corresponds to evaluation and judgement). Accordingly, the claim recites an abstract idea. 
Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “A computer configuring a learning data set used for machine learning, the computer comprising a memory and a controller, wherein:” and “and the controller executes”, as drafted, are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Further, the recitation of “the memory includes a data set stored therein” amounts to insignificant extra-solution activity of data gathering. See MPEP 2106.05(g). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Further, MPEP 2106(d)(II) notes the following, "The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity...iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93,;". Therefore, the recitation of "the memory includes a data set stored therein", which amounts to insignificant extra-solution activity, is a well-understood, routine, and conventional function because the recitation is directed to storing information in memory.

Regarding Claim 6, 
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 6 is directed to a computer, which is directed to a machine, one of the statutory categories. 
Step 2A Prong One Analysis: The claim is directed to calculating scores for the data using a model and presenting scores . Each of the following limitation(s):
… calculates scores of the first learning data and the second learning data by using a learned model having data included in the data set as input and having a score indicating a level at which the data satisfies a predefined extraction condition as output…

as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of generic computer components (“wherein the controller further executes”). For example, but for the generic computer components language, the above limitation(s) in the context of this claim encompass calculating scores for the first and second learning data by using a model (corresponds to evaluation with assistance of pen and paper). Accordingly, the claim recites an abstract idea. 
Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “A computer configuring a learning data set used for machine learning, the computer comprising a memory and a controller, wherein:” and “and the controller executes”, as drafted, are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Further, generally linking the abstract idea to a particular technological environment or field of use (the learned model being constructed by machine learning using an initial learning data set configured with the first learning data) cannot integrate the abstract idea into a practical application (see MPEP 2106.05(h)), this/these additional elements merely specify that the above mental process steps are performed in a particular technological environment. 
Further, the recitation of “the memory includes a data set stored therein” amounts to insignificant extra-solution activity of data gathering. See MPEP 2106.05(g). 
Further, the recitation of “presents, to a user, the scores or a result of sorting the first learning data and the second learning data according to the scores.” amounts to recitation of insignificant extra-solution activity. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Further, generally linking the abstract idea to a particular technological environment or field of use does not provide an inventive concept (see MPEP 2106.05(h)). 
Further, MPEP 2106(d)(II) notes the following, "The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity...iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93,;". Therefore, the recitation of "the memory includes a data set stored therein", which amounts to insignificant extra-solution activity, is a well-understood, routine, and conventional function because the recitation is directed to storing information in memory.
According to MPEP 2106.05(d)(1), "A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360,1368, 125 USPQ2d 1649,1654 (Fed. Cir. 2018)...The required factual determination must be expressly supported in writing, as discussed in MPEP § 2106.07(a). Appropriate forms of support include one or more of the following: ...(c) A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s)." In accordance with the MPEP, the following factual determination is based on the technical publication: Bangah et al., US 20120150734 A1, (PTO-892 Patents). Bangah in Para [0046] – [0051] “The preferred embodiment of the application for computer-implemented value exchange system according to the present invention is typically a graphical user interface (GUI) 200 which comprises at least of… a computer generated indicator 206 for displaying the value stored in a user's value exchange system account which is based on the user's value exchange system account balance information stored in the data base server, and  e. a computer generated indicator 207 for displaying a user's credit rating score in a user's value exchange system account, which is based on the record of value exchange transactions carried out by the user stored in the data base server.” discloses that GUIs are typically used to present information to a user and that a GUI can be used to present scores to a user, thus rendering “presents, to a user, the scores or a result of sorting the first learning data and the second learning data according to the scores” in claim 6 routine and conventional. As such, the insignificant extra-solution activity is considered well-understood, routine, and conventional. Therefore, Claim 6 is subject-matter ineligible.

Regarding Claim 7, 
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 7 is directed to a computer, which is directed to a machine, one of the statutory categories. 
Step 2A Prong One Analysis: The claim is directed to including data that is reviewed by a user and calculating scores for the data. Each of the following limitation(s):
…calculates scores of each set of data included in the data set by using a learned model having data included in the data set as input and having a score indicating a level at which the data satisfies the extraction condition as output, the learned model being constructed by machine learning using the learning data set.

as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of generic computer components (“the controller further executes”). For example, but for the generic computer components language, the above limitation(s) in the context of this claim encompass calculating scores for the first and second learning data by using a model (corresponds to evaluation with assistance of pen and paper). Accordingly, the claim recites an abstract idea. 
Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “A computer configuring a learning data set used for machine learning, the computer comprising a memory and a controller, wherein:” and “and the controller executes”, as drafted, are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Further the recitation of “wherein: the data set includes data to be a subject of human review with which a reviewer extracts data satisfying a predefined extraction condition; and” amounts to recitation of intended use, thus cannot integrate the abstract idea into a practical application. 
Further, generally linking the abstract idea to a particular technological environment or field of use (the learned model being constructed by machine learning using the learning data set) cannot integrate the abstract idea into a practical application (see MPEP 2106.05(h)), this/these additional elements merely specify that the above mental process steps are performed in a particular technological environment.
Further, the recitation of “the memory includes a data set stored therein” amounts to insignificant extra-solution activity of data gathering. See MPEP 2106.05(g). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Further, generally linking the abstract idea to a particular technological environment or field of use does not provide an inventive concept (see MPEP 2106.05(h)).
Further the recitation of “wherein: the data set includes data to be a subject of human review with which a reviewer extracts data satisfying a predefined extraction condition; and” amounts to recitation of intended use, thus cannot provide an inventive concept. 
Further, MPEP 2106(d)(II) notes the following, "The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity...iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93,;". Therefore, the recitation of "the memory includes a data set stored therein", which amounts to insignificant extra-solution activity, is a well-understood, routine, and conventional function because the recitation is directed to storing information in memory.

Regarding Claim 8, 
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 8 is directed to a method, which is directed to a process, one of the statutory categories. 
Step 2A Prong One Analysis: The claim is directed to sampling data, clustering the data, selecting data from a cluster, and configuring the data. Each of the following limitation(s):
sampling processing… for sampling first learning data from the data set;
expressing processing… for expressing data with vectors; 
clustering processing… for generating a plurality of clusters by clustering data included in the data set depending on a distance between the corresponding vectors; 
selection processing… for selecting second learning data from a cluster if the cluster does not include the first learning data among the plurality of clusters; and
configuration processing… for configuring a learning data set including the first learning data and at least a part of the second learning data as the learning data set.

as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of generic computer components (“by using a computer comprising a memory… and a controller” and “executed by the controller”) and insignificant extra-solution activity. For example, but for the generic computer components language, the above limitation(s) in the context of this claim encompass sampling data from a dataset (corresponds to evaluation with assistance of pen and paper), expressing data with vectors (corresponds to evaluation), generating a plurality of clusters by clustering the data depending on a distance between corresponding vectors (corresponds to evaluation with assistance of pen and paper), selecting data from a cluster if the cluster does not include the first learning data (corresponds to evaluation and judgement), and configuring a dataset including the first learning data and part of the second learning data (corresponds to evaluation). Accordingly, the claim recites an abstract idea. 
Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “by using a computer comprising a memory… and a controller” and “executed by the controller”, as drafted, are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Further, the recitation of “memory storing a data set” amounts to insignificant extra-solution activity of data gathering. See MPEP 2106.05(g). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Further, MPEP 2106(d)(II) notes the following, "The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity...iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93,;". Therefore, the recitation of "memory storing a data set", which amounts to insignificant extra-solution activity, is a well-understood, routine, and conventional function because the recitation is directed to storing information in memory.

Regarding Claim 9, 
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 9 is directed to a computer, which is directed to a machine, one of the statutory categories. 
Step 2A Prong One Analysis: The claim is directed to sampling data, clustering the data, and supplementing the unlabeled data. Each of the following limitation(s):
configures a review data set by sampling the unlabeled data from the data set,
expresses data with vectors and generates a plurality of clusters by clustering the data included in the data set depending on a distance between the corresponding vectors, and
supplements the unlabeled data included at least in a part of the plurality of clusters to the review data set when the unlabeled data included in certain cluster is not included in the review data set even though the number of sets of data included in the certain cluster is larger to some extent


as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of generic computer components (“A computer configuring a learning data set for learning a model, the computer comprising a memory and a controller, wherein:” and “and the controller executes”) and insignificant extra-solution activity. For example, but for the generic computer components language, the above limitation(s) in the context of this claim encompass sampling unlabeled data from a dataset (corresponds to evaluation with assistance of pen and paper), expressing data with vectors and generating a plurality of clusters by clustering the data depending on a distance between corresponding vectors (corresponds to evaluation), and supplementing the unlabeled data (corresponds to observation and evaluation with assistance of pen and paper). Accordingly, the claim recites an abstract idea. 
Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “A computer configuring a learning data set for learning a model, the computer comprising a memory and a controller, wherein:” and “and the controller executes”, as drafted, are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Further, the recitation of “the memory stores a data set that includes at least a part of sets of unlabeled data having no label indicating whether or not a prescribed extraction condition is satisfied wherein the prescribed extraction condition is configured from a plurality of viewpoints to be a basis of determining whether or not the data satisfies the extraction condition; and” amounts to insignificant extra-solution activity of data gathering. See MPEP 2106.05(g). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Further, MPEP 2106(d)(II) notes the following, "The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity...iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93,;". Therefore, the recitation of "the memory stores a data set that includes at least a part of sets of unlabeled data having no label indicating whether or not a prescribed extraction condition is satisfied wherein the prescribed extraction condition is configured from a plurality of viewpoints to be a basis of determining whether or not the data satisfies the extraction condition; and", which amounts to insignificant extra-solution activity, is a well-understood, routine, and conventional function because the recitation is directed to storing information in memory.

Regarding Claim 10, 
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 10 is directed to a computer, which is directed to a machine, one of the statutory categories. 
Step 2A Prong One Analysis: The claim is directed to labelling data that satisfies a predefined condition. Each of the following limitation(s):
gives the label to each set of the unlabeled data by a reviewer based on whether or not the unlabeled data included in the supplemented review data set satisfies the prescribed extraction condition to configure the learning data set for learning the model.

as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)). For example, the above limitation(s) in the context of this claim encompass calculating scores for the first and second learning data by using a model (corresponds to evaluation with assistance of pen and paper) and configuring the dataset to have a score that is lower than a threshold score (corresponds to evaluation). Accordingly, the claim recites an abstract idea. 
Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “A computer configuring a learning data set for learning a model, the computer comprising a memory and a controller, wherein:” and “and the controller executes”, as drafted, are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Further, the recitation of “the memory stores a data set that includes at least a part of sets of unlabeled data having no label indicating whether or not a prescribed extraction condition is satisfied wherein the prescribed extraction condition is configured from a plurality of viewpoints to be a basis of determining whether or not the data satisfies the extraction condition; and” amounts to insignificant extra-solution activity of data gathering. See MPEP 2106.05(g). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Further, MPEP 2106(d)(II) notes the following, "The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity...iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93,;". Therefore, the recitation of "the memory stores a data set that includes at least a part of sets of unlabeled data having no label indicating whether or not a prescribed extraction condition is satisfied wherein the prescribed extraction condition is configured from a plurality of viewpoints to be a basis of determining whether or not the data satisfies the extraction condition; and", which amounts to insignificant extra-solution activity, is a well-understood, routine, and conventional function because the recitation is directed to storing information in memory.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal et al. (“SCUT: Multi-class imbalanced data classification using SMOTE and cluster-based undersampling”) in view of Davies et al. “A Cluster Separation Measure”. 

Regarding Claim 1,
Agrawal teaches: 
A computer configuring a learning data set used for machine learning, the computer comprising a memory and a controller, wherein: the memory includes a data set stored therein; and the controller: (Page 4: “We implemented our SCUT algorithm by extending WEKA, an open source data mining tool that was developed at the University of Waikato. For classification, the WEKA implementations of four classifiers, namely J48 (decision tree), SMO (support vector machine), Naïve Bayes and IBk (Nearest Neighbour), were used. For IBk, the number of nearest neighbours (k) was set to five (5), by inspection. Default values for the other parameters were used.” teaches implementing the SCUT algorithm by using data mining tools and machine learning classifiers, therefore suggests a computer-based implementation using memory and a processor (controller))

…generates a plurality of clusters by clustering data included in the data set, (Page 3: “Our SCUT algorithm combines both undersampling and oversampling techniques in order to reduce the imbalance between classes in a multi-class setting. The pseudocode for our SCUT method is shown in Figure 1. For undersampling, we employ a cluster-based undersampling technique, using the Expectation Maximization (EM) algorithm (Dempster et al., 1977).” and Page 3: 
    PNG
    media_image1.png
    445
    651
    media_image1.png
    Greyscale

teaches using an EM algorithm to generate clusters)

samples first learning data from the data set, (Page 3: “For all classes that have a number of instances greater than the mean m, undersampling is conducted to obtain a number of instances equal to the mean. Recall that the EM technique is used to discover the clusters within each class (Dempster et al., 1977).” teaches sampling data from the data set)

selects second learning data from a cluster if the cluster does not include the first learning data among the plurality of clusters, and (Page 3: 

    PNG
    media_image1.png
    445
    651
    media_image1.png
    Greyscale

teaches selecting data from clusters Ci to Ck, after each iteration of selecting instances from each cluster, the data selected from a cluster will not include the data selected from a previous cluster (first learning data) (selecting second data from a cluster if the cluster does not include the data selected from the first cluster))

configures a learning data set including the first learning data and at least a part of the second learning data as the learning data set. (Page 3: “The selected instances are combined together in order to obtain m instances (for each class).” and Page 4: “Finally, all the classes are merged together in order to obtain a dataset D’, where all the classes have m instances. Classification may be performed on D’ using an appropriate classifier.” teaches that all of the data from each cluster (including first learning data from a first cluster and second learning data from a second cluster) are combined together to obtain a dataset for classification with machine learning algorithms, see also Page 3, Fig. 1 SCUT Algorithm)

Agarwal does not appear to explicitly teach: 
expresses data with vectors and generates a plurality of clusters… depending on a distance between the corresponding vectors
However, Davies teaches: 
expresses data with vectors and generates a plurality of clusters… depending on a distance between the corresponding vectors (Page 224, Theoretical Formulation: 

    PNG
    media_image2.png
    434
    591
    media_image2.png
    Greyscale
teaches generating clusters depending on distance between vectors of data)
Agrawal and Davies are analogous art because they are directed to clustering data. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Davies’ method of determining clusters by using a distance-based metric to obtain the clusters of Agrawal with a motivation use a computationally feasible clustering method that works for large data sets that have arbitrary dimensionalities without requiring user interaction (without requiring labeled data) (Davies, Page 224).

Regarding Claim 2,
The combination of Agrawal and Davies teaches: 
The computer according to claim 1, 
Agrawal further teaches: 
wherein the second learning data is selected from the cluster if the cluster does not include the first learning data among the plurality of clusters, (Page 3: 

    PNG
    media_image1.png
    445
    651
    media_image1.png
    Greyscale

teaches selecting data from clusters Ci to Ck, after each iteration of selecting instances from each cluster, the data selected from a cluster will not include the data selected from a previous cluster (first learning data) (selecting second data from a cluster if the cluster does not include the data selected from the first cluster))
the cluster having data of the number of sets exceeding a predefined threshold number included therein. (Page 4: “For class 2, the number of examples is 81, so EM is applied and 3 clusters are obtained, with the numbers of instances equal to 29, 17 and 35 respectively. In order to obtain a total of 37 instances, 12, 12 and 13 instances are randomly selected from the clusters.” teaches that each cluster contains a predefined threshold number of data instances (number of sets))

Regarding Claim 5,
The combination of Agrawal and Davies teaches:  
The computer according to claim 1, 
Agrawal further teaches: 

wherein the second learning data designated by a user is selected from the cluster if the cluster does not include the first learning data among the plurality of clusters. (Page 3: 

    PNG
    media_image1.png
    445
    651
    media_image1.png
    Greyscale

teaches selecting data from clusters Ci to Ck, after each iteration of selecting instances from each cluster, the data selected from a cluster will not include the data selected from a previous cluster (first learning data) (selecting second data from a cluster if the cluster does not include the data selected from the first cluster); Page 3: “Therefore, instead of fixing the number of instances selected from each cluster, we fix the total number of instances.” teaches that the number of total instances from all clusters is selected by a user, therefore the second learning data is designated by a user)

Regarding Claim 8,
Agrawal teaches: 
A configuration method for configuring a learning data set used for machine learning by using a computer comprising a memory storing a data set and a controller, the method comprising:  (Page 4: “We implemented our SCUT algorithm by extending WEKA, an open source data mining tool that was developed at the University of Waikato. For classification, the WEKA implementations of four classifiers, namely J48 (decision tree), SMO (support vector machine), Naïve Bayes and IBk (Nearest Neighbour), were used. For IBk, the number of nearest neighbours (k) was set to five (5), by inspection. Default values for the other parameters were used.” teaches implementing the SCUT algorithm by using data mining tools and machine learning classifiers, therefore suggests a computer-based implementation using memory and a processor (controller))

clustering processing executed by the controller for generating a plurality of clusters by clustering data included in the data set… (Page 3: “Our SCUT algorithm combines both undersampling and oversampling techniques in order to reduce the imbalance between classes in a multi-class setting. The pseudocode for our SCUT method is shown in Figure 1. For undersampling, we employ a cluster-based undersampling technique, using the Expectation Maximization (EM) algorithm 
(Dempster et al., 1977).” and Page 3: 

    PNG
    media_image1.png
    445
    651
    media_image1.png
    Greyscale

teaches using an EM algorithm to generate clusters)

sampling processing executed by the controller for sampling first learning data from the data set, (Page 3: “For all classes that have a number of instances greater than the mean m, undersampling is conducted to obtain a number of instances equal to the mean. Recall that the EM technique is used to discover the clusters within each class (Dempster et al., 1977).” teaches sampling data from the data set)

selecting processing executed by the controller for selecting second learning data from a cluster if the cluster does not include the first learning data among the plurality of clusters, and (Page 3: 

    PNG
    media_image1.png
    445
    651
    media_image1.png
    Greyscale

teaches selecting data from clusters Ci to Ck, after each iteration of selecting instances from each cluster, the data selected from a cluster will not include the data selected from a previous cluster (first learning data) (selecting second data from a cluster if the cluster does not include the data selected from the first cluster))

configuration processing executed by the controller for configuring a learning data set including the first learning data and at least a part of the second learning data as the learning data set. (Page 3: “The selected instances are combined together in order to obtain m instances (for each class).” and Page 4: “Finally, all the classes are merged together in order to obtain a dataset D’, where all the classes have m instances. Classification may be performed on D’ using an appropriate classifier.” teaches that all of the data from each cluster (including first learning data from a first cluster and second learning data from a second cluster) are combined together to obtain a dataset for classification with machine learning algorithms, see also Page 3, Fig. 1 SCUT Algorithm)

Agarwal does not appear to explicitly teach: 
expressing processing executed by the controller for expressing data with vectors;
generates a plurality of clusters… depending on a distance between the corresponding vectors
However, Davies teaches: 
expressing processing executed by the controller for expressing data with vectors; (Page 224, Theoretical Formulation: “where Mii is the distance between vectors which are chosen as characteristic of clusters i and j, and Si and Si are the dispersions of clusters i and j, respectively.” teaches that the data is represented by vectors)
generates a plurality of clusters… depending on a distance between the corresponding vectors (Page 224, Theoretical Formulation: 

    PNG
    media_image2.png
    434
    591
    media_image2.png
    Greyscale
teaches generating clusters depending on distance between vectors of data)
Agrawal and Davies are analogous art because they are directed to clustering data. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Davies’ method of determining clusters by using a distance-based metric to obtain the clusters of Agrawal with a motivation use a computationally feasible clustering method that works for large data sets that have arbitrary dimensionalities without requiring user interaction (without requiring labeled data) (Davies, Page 224).


Claims 3, 6, 7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal in view of Davies, further in view of Yadav (US 20200104648 A1). 

Regarding Claim 3, 
The combination of Agrawal and Davies teaches:   
The computer according to claim 1, 

The combination of Agrawal and Davies does not appear to explicitly teach: 
the controller further calculates scores of the first learning data and the second learning data by using a learned model having data included in the data set as input and having a score indicating a level at which the data satisfies a predefined extraction condition as output, the learned model being constructed by machine learning using the learning data set; and
the learning data set is configured including the first learning data and the second learning data having the score that falls below a predefined first threshold score.

However, Yadav teaches: 
the controller further calculates scores of the first learning data and the second learning data by using a learned model having data included in the data set as input and having a score indicating a level at which the data satisfies a predefined extraction condition as output, the learned model being constructed by machine learning using the learning data set; and (Para [0037]: “In step S108, sensitivity scores (SS in the figure) of the data points belonging to each of the k cluster centers are determined based on the weightage for each of the k cluster centers.” teaches calculating sensitivity scores for the data based on the weight of the clusters; Para [0060]: “In FIG. 2, the sensitivity scores of most of the data points (in this example, 12 data points) are lower than a preset threshold score value (as shown as the horizontal dashed line) while the sensitivity scores of the remaining two data points ( shown as 202 and 204) are higher than the preset threshold score value.” teaches that the scores have a preset threshold (score indicating a level at which the data satisfies a predefined condition))
the learning data set is configured including the first learning data and the second learning data having the score that falls below a predefined first threshold score. (Para [0060]: “In FIG. 2, the sensitivity scores of most of the data points (in this example, 12 data points) are lower than a preset threshold score value (as shown as the horizontal dashed line) while the sensitivity scores of the remaining two data points ( shown as 202 and 204) are higher than the preset threshold score value. As such, data points 202 and 204 are identified as outliers and removed from the dataset. The preset threshold score value may be determined by a user input, based on the number of outliers that the user wishes to remove from the dataset.” teaches that the dataset only includes the data that has scores that are below the preset threshold score, data that has scores higher than the threshold are treated as outliers and are removed from the dataset)

Agrawal, Davies, and Yadav are analogous art because they are directed to clustering data. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yadav’s method for detecting outliers within clusters with Agrawal’s/Davies clusters created by the SCUT algorithm with a motivation to improve the accuracy of the machine learning algorithm (Yadav, Para [0004]). 


Regarding Claim 6, 
The combination of Agrawal and Davies teaches:   
The computer according to claim 1, 
The combination of Agrawal and Davies does not appear to explicitly teach: 
wherein the controller further: calculates scores of the first learning data and the second learning data by using a learned model having data included in the data set as input and having a score indicating a level at which the data satisfies a predefined extraction condition as output, the learned model being constructed by machine learning using an initial learning data set configured with the first learning data; and
presents, to a user, the scores or a result of sorting the first learning data and the second learning data according to the scores.

However, Yadav teaches: 
wherein the controller further: calculates scores of the first learning data and the second learning data by using a learned model having data included in the data set as input and having a score indicating a level at which the data satisfies a predefined extraction condition as output, the learned model being constructed by machine learning using an initial learning data set configured with the first learning data; and (Para [0037]: “In step S108, sensitivity scores (SS in the figure) of the data points belonging to each of the k cluster centers are determined based on the weightage for each of the k cluster centers.” teaches calculating sensitivity scores for the data based on the weight of the clusters; Para [0060]: “In FIG. 2, the sensitivity scores of most of the data points (in this example, 12 data points) are lower than a preset threshold score value (as shown as the horizontal dashed line) while the sensitivity scores of the remaining two data points ( shown as 202 and 204) are higher than the preset threshold score value.” teaches that the scores have a preset threshold (score indicating a level at which the data satisfies a predefined condition))
presents, to a user, the scores or a result of sorting the first learning data and the second learning data according to the scores. (Para [0078]: “Display 408 may be configured to display sensitivity score distribution (e.g., FIG. 2) and outlier removal results in real time so that a user can efficiently monitor data processing process and control outlier detection and removal results. User interface 406 is configured to transmit user command to processor 402, for example, a user-defined number of outliers to be removed.” teaches that the display is used to present the score distribution to the user)

Agrawal, Davies, and Yadav are analogous art because they are directed to clustering data. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yadav’s method for detecting outliers within clusters with Agrawal’s/Davies clusters created by the SCUT algorithm with a motivation to improve the accuracy of the machine learning algorithm (Yadav, Para [0004]). 


Regarding Claim 7, 
The combination of Agrawal and Davies teaches:   
The computer according to claim 1, 
The combination of Agrawal and Davies does not appear to explicitly teach: 
wherein: the data set includes data to be a subject of human review with which a reviewer extracts data satisfying a predefined extraction condition; and
the controller further calculates scores of each set of data included in the data set by using a learned model having data included in the data set as input and having a score indicating a level at which the data satisfies the extraction condition as output, the learned model being constructed by machine learning using the learning data set.

However, Yadav teaches: 
wherein: the data set includes data to be a subject of human review with which a reviewer extracts data satisfying a predefined extraction condition; and (Para [0060]: “The preset threshold score value may be determined by a user input, based on the number of outliers that the user wishes to remove from the dataset. For example, the user may increase the preset threshold score value if the user wishes to remove more outliers from the cluster and may decrease the preset threshold score value if the user wishes to remove less outliers from the cluster.” teaches that the data is subject to a user setting a threshold score (predefined condition) that can be used to remove the data)
the controller further calculates scores of each set of data included in the data set by using a learned model having data included in the data set as input and having a score indicating a level at which the data satisfies the extraction condition as output, the learned model being constructed by machine learning using the learning data set. (Para [0037]: “In step S108, sensitivity scores (SS in the figure) of the data points belonging to each of the k cluster centers are determined based on the weightage for each of the k cluster centers.” teaches calculating sensitivity scores for the data based on the weight of the clusters; Para [0060]: “In FIG. 2, the sensitivity scores of most of the data points (in this example, 12 data points) are lower than a preset threshold score value (as shown as the horizontal dashed line) while the sensitivity scores of the remaining two data points ( shown as 202 and 204) are higher than the preset threshold score value.” teaches that the scores have a preset threshold (score indicating a level at which the data satisfies a predefined condition))
Agrawal, Davies, and Yadav are analogous art because they are directed to clustering data. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yadav’s method for detecting outliers within clusters with Agrawal’s/Davies clusters created by the SCUT algorithm with a motivation to improve the accuracy of the machine learning algorithm (Yadav, Para [0004]). 



Regarding Claim 9, 
Agrawal teaches: 
A computer configuring a learning data set for learning a model, the computer comprising a memory and a controller, wherein: (Page 4: “We implemented our SCUT algorithm by extending WEKA, an open source data mining tool that was developed at the University of Waikato. For classification, the WEKA implementations of four classifiers, namely J48 (decision tree), SMO (support vector machine), Naïve Bayes and IBk (Nearest Neighbour), were used. For IBk, the number of nearest neighbours (k) was set to five (5), by inspection. Default values for the other parameters were used.” teaches implementing the SCUT algorithm by using data mining tools and machine learning classifiers, therefore suggests a computer-based implementation using memory and a processor (controller))
generates a plurality of clusters by clustering the data included in the data set, and (Page 3: “Our SCUT algorithm combines both undersampling and oversampling techniques in order to reduce the imbalance between classes in a multi-class setting. The pseudocode for our SCUT method is shown in Figure 1. For undersampling, we employ a cluster-based undersampling technique, using the Expectation Maximization (EM) algorithm (Dempster et al., 1977).” and Page 3: 
    PNG
    media_image1.png
    445
    651
    media_image1.png
    Greyscale

teaches using an EM algorithm to generate clusters)

the controller configures a review data set by sampling the unlabeled data from the data set, (Page 3: “For all classes that have a number of instances greater than the mean m, undersampling is conducted to obtain a number of instances equal to the mean. Recall that the EM technique is used to discover the clusters within each class (Dempster et al., 1977).” teaches sampling data from the data set, the set is not yet labeled because classification has not been performed)
…when the unlabeled data included in a certain cluster is not included in the review data set even though the number of sets of data included in the certain cluster is larger to some extent (Page 3: 

    PNG
    media_image1.png
    445
    651
    media_image1.png
    Greyscale

teaches that unlabeled data selected in a cluster (certain cluster) does not include data selected from another cluster that was sampled (review data set), the iterative process continues for all clusters (even though the number of sets in the cluster is larger))

Agrawal does not appear to explicitly teach: 
the memory stores a data set that includes at least a part of sets of unlabeled data having no label indicating whether or not a prescribed extraction condition is satisfied wherein the prescribed extraction condition is configured from a plurality of viewpoints to be a basis of determining whether or not the data satisfies the extraction condition; and
expresses data with vectors and generates a plurality of clusters.. depending on a distance between the corresponding vectors, and
supplements the unlabeled data included at least in a part of the plurality of clusters to the review data set…

However, Davies teaches: 
expresses data with vectors and generates a plurality of clusters… depending on a distance between the corresponding vectors (Page 224, Theoretical Formulation: 

    PNG
    media_image2.png
    434
    591
    media_image2.png
    Greyscale
teaches generating clusters depending on distance between vectors of data)
Agrawal and Davies are analogous art because they are directed to clustering data. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Davies’ method of determining clusters by using a distance-based metric to obtain the clusters of Agrawal with a motivation use a computationally feasible clustering method that works for large data sets that have arbitrary dimensionalities without requiring user interaction (without requiring labeled data) (Davies, Page 224).

The combination of Agrawal and Davies does not appear to explicitly teach: 
the memory stores a data set that includes at least a part of sets of unlabeled data having no label indicating whether or not a prescribed extraction condition is satisfied wherein the prescribed extraction condition is configured from a plurality of viewpoints to be a basis of determining whether or not the data satisfies the extraction condition; and
supplements the unlabeled data included at least in a part of the plurality of clusters to the review data set…

However, Yadav teaches: 
the memory stores a data set that includes at least a part of sets of unlabeled data having no label indicating whether or not a prescribed extraction condition is satisfied wherein the prescribed extraction condition is configured from a plurality of viewpoints to be a basis of determining whether or not the data satisfies the extraction condition; and (Para [0038]: “In step S109, based on the dynamically calculated sensitivity scores, a data point having a sensitivity score greater than a preset threshold score value is labeled as an outlier of the digitized text corpus and the outlier is removed from the text corpus.” teaches labeling data in order to identify and remove outliers based on a threshold (prescribed extraction condition))
supplements the unlabeled data included at least in a part of the plurality of clusters to the review data set... (Para [0036]: “In step S107, weightage for each of the k cluster centers are generated by counting a number of data points belonging to each of the k cluster centers. The number of data points belonging to each of the k cluster centers is determined by assigning each of the plurality of data points to a nearest cluster center among the k cluster centers and determining distance between each of the plurality of data points and the corresponding nearest cluster center.” teaches supplementing the clustered data with weights, the weights are used to generate the sensitivity scores that are used to identify and remove outliers)

Agrawal, Davies, and Yadav are analogous art because they are directed to clustering data. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yadav’s method for detecting outliers within clusters with Agrawal’s/Davies clusters created by the SCUT algorithm with a motivation to improve the accuracy of the machine learning algorithm (Yadav, Para [0004]). 


Regarding Claim 10, 
The combination of Agrawal, Davies, and Yadav teaches: 
The computer according to claim 9
Yadav further teaches:
wherein the controller further gives the label to each set of the unlabeled data by a reviewer based on whether or not the unlabeled data included in the supplemented review data set satisfies the prescribed extraction condition to configure the learning data set for learning the model. (Para [0038]: “In step S109, based on the dynamically calculated sensitivity scores, a data point having a sensitivity score greater than a preset threshold score value is labeled as an outlier of the digitized text corpus and the outlier is removed from the text corpus.” teaches labeling the data if the data is greater than the threshold score (predefined condition); Para [0038]: “In some embodiments, along with text corpus, a user can indicate a number of outliers that need to be detected and removed from the text corpus.” teaches that the threshold score can be set by the user (reviewer); Para [0060]: “The preset threshold score value may be determined by a user input, based on the number of outliers that the user wishes to remove from the dataset. For example, the user may increase the preset threshold score value if the user wishes to remove more outliers from the cluster and may decrease the preset threshold score value if the user wishes to remove less outliers from the cluster.” teaches that the user’s (reviewer’s) defined threshold score determines the labels for the data)

The combination of claim 9 has already incorporated the outlier detection based on sensitivity scores, therefore already incorporating the details of the extraction condition required by claim 10. 


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Agrawal in view of Davies and Yadav, further in view of Dal Mutto (US 20190108396 A1). 

Regarding Claim 4, 
The combination of Agarwal and Davies teaches: 
The computer according to claim 1, 
The combination of Agarwal and Daview does not appear to explicitly teach: 
wherein the controller: further gives a specific label to the first learning data satisfying a predefined extraction condition according to an instruction of a user,
calculates scores of the first learning data and the second learning data by using a learned model having data included in the data set as input and having a score indicating a level at which the data satisfies the extraction condition as output, the learned model being constructed by machine learning using the learning data set, and
calculates an error rate of the learned model according to the number of sets of the first learning data having the score that falls below a predefined second threshold score, the first learning data having the label given thereto; and
repeats configuring the learning data set by adding new second learning data to the learning data set until the error rate falls below a predefined threshold value.


However, Yadav teaches:
wherein the controller: further gives a specific label to the first learning data satisfying a predefined extraction condition according to an instruction of a user, (Para [0038]: “In step S109, based on the dynamically calculated sensitivity scores, a data point having a sensitivity score greater than a preset threshold score value is labeled as an outlier of the digitized text corpus and the outlier is removed from the text corpus.” teaches labeling the data if the data is greater than the threshold score (predefined condition); Para [0038]: “In some embodiments, along with text corpus, a user can indicate a number of outliers that need to be detected and removed from the text corpus.” teaches that the threshold score can be set by the user)
calculates scores of the first learning data and the second learning data by using a learned model having data included in the data set as input and having a score indicating a level at which the data satisfies the extraction condition as output, the learned model being constructed by machine learning using the learning data set, and (Para [0037]: “In step S108, sensitivity scores (SS in the figure) of the data points belonging to each of the k cluster centers are determined based on the weightage for each of the k cluster centers.” teaches calculating sensitivity scores for the data based on the weight of the clusters; Para [0060]: “In FIG. 2, the sensitivity scores of most of the data points (in this example, 12 data points) are lower than a preset threshold score value (as shown as the horizontal dashed line) while the sensitivity scores of the remaining two data points ( shown as 202 and 204) are higher than the preset threshold score value.” teaches that the scores have a preset threshold (score indicating a level at which the data satisfies a predefined condition))
…according to the number of sets of the first learning data having the score that falls below a predefined second threshold score, the first learning data having the label given thereto; and (Para [0060]: “In FIG. 2, the sensitivity scores of most of the data points (in this example, 12 data points) are lower than a preset threshold score value (as shown as the horizontal dashed line) while the sensitivity scores of the remaining two data points ( shown as 202 and 204) are higher than the preset threshold score value. As such, data points 202 and 204 are identified as outliers and removed from the dataset. The preset threshold score value may be determined by a user input, based on the number of outliers that the user wishes to remove from the dataset.” teaches that the dataset only includes the data that has scores that are below the preset threshold score, data that has scores higher than the threshold are labeled as outliers and are removed from the dataset)

Agrawal, Davies, and Yadav are analogous art because they are directed to clustering data. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yadav’s method for detecting outliers within clusters with Agrawal’s/Davies clusters created by the SCUT algorithm with a motivation to improve the accuracy of the machine learning algorithm (Yadav, Para [0004]). 

The combination of Agrawal, Davies, and Yadav does not appear to explicitly teach: 
calculates an error rate of the learned model…
repeats configuring the learning data set by adding new second learning data to the learning data set until the error rate falls below a predefined threshold value.

However, Dal Mutto teaches: 
calculates an error rate of the learned model… (Para [0221]: “Generally, the process of training a neural network also includes validating the trained neural network by supplying a validation set of inputs to the neural network and measuring the error rate of the trained neural network on the validation set.” teaches measuring the error rate of the trained neural network)

repeats configuring the learning data set by adding new second learning data to the learning data set until the error rate falls below a predefined threshold value. (Para [0221]: “Generally, the process of training a neural network also includes validating the trained neural network by supplying a validation set of inputs to the neural network and measuring the error rate of the trained neural network on the validation set. In some embodiments, if the validation error rate and a training error rate (e.g., the error rate of the neural network when given the training set as input) fail to satisfy a threshold, the system may generate additional training data different from the existing training examples” teaches generating additional data to the set of training data until the error rate satisfies a threshold)
Agrawal, Davies, Yadav, and Dal Mutto are analogous art because they are directed to providing data for machine learning. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to follow Dal Mutto’s method of continuously adding data to decrease error rate of Agrawal/Davies/Yadav’s clusters used for classification with a motivation to “…enable classification with high accuracy” (Dal Mutto, Para [0075]).

Response to Arguments

Regarding Claim Rejections under 35 U.S.C. 101: 
Applicant’s argument: 
“In order to solve these technical problems, in one or more embodiments of the present application, each set of the data Di included in the data set DS is expressed with vectors Vi, and the data Di included in the data set DS are clustered based on the distance (d) between the corresponding vectors Vi, and Vi' in the clustering processing S3 (see paragraph [0036] of present application, US2020/0202253A1). Accordingly, independent Claim 1 recites, in part, "expresses data with vectors and generates a plurality of clusters by clustering data included in the data set depending on the distance between the corresponding vectors.”
Therefore, according to the present application, the learning data set of higher diversity can be configured, and thus, the present application reflects an improvement in the functioning of a computer and does not correspond to "mental processes (concepts performed in the human mind)" as alleged by the Office Action. 
At least in view of the current amendments, Applicant respectfully submits that currently amended Claim 1 does not fall into "mental processes" or any of three groupings of abstract ideas, and that Prong 1 of Step 2A must be answered "NO."”

Response: 
Applicant’s arguments have been fully considered but are not persuasive. Under broadest reasonable interpretation, all limitations of independent claim 1 can be performed as a mental process with assistance of pen and paper. Please see pages 4-7 of this office action for a detailed analysis of the limitations of claim 1. Furthermore, claim 1 only recites a generic computer component and insignificant extra solution activity as additional elements. The computer claimed in claim 1 is not a specific computer as there are no limitations in claim 1 that further limit the computer; a memory and a controller (processor) are elements of a generic computer. 
Further, configuring a learning data set, under broadest reasonable interpretation, corresponds to a mental process, as mentioned by the 101 Analysis above. Further, MPEP 2106.05(a) states the following – “It is important to note, the judicial exception alone cannot provide the improvement. The improvement can be provided by one or more additional elements.” Therefore, the judicial exception cannot provide any alleged improvement that Applicant’s representative mentions. The additional elements of claim 1 are either generic computer components, or well-understood, routine, and conventional activity as evidenced by the MPEP. Because the limitations of claim 1, under broadest reasonable interpretation, are directed toward mental processes and there are no additional elements that are indicative of an improvement to a technology/functioning of a computer, claim 1 is not integrated into a practical application and claim 1 continues to be rejected under 101. 

Applicant’s argument: 
“In contrast to the above emphasized allegations of the Office Action, as set forth above, currently amended Claim 21 recites "expresses data with vectors and generates a plurality of clusters by clustering data included in the data set depending on the distance between the corresponding vectors."”

Response: 
The examiner will assume that “claim 21” is a typo and is meant to be read as claim 1, because only claims 1-10 exist.  

Applicant’s argument: 
“Accordingly, Applicant respectfully submits that amended Claim 1 is directed to an improvement in computer function, similar to eligible claims in McRO or DDR, and is integrated into a practical application of the judicial exception, as required by the Revised Guidance. 
At least in view of the current amendments, Applicant respectfully submits that amended Claim 1 does not fall into any of the three groupings of abstract ideas, and even if Claim 1 recites an abstract idea, Claim 1 integrates the recited judicial exception into a practical application of the exception, and that Prong 2 of Step 2A must be answered "YES."”

Response: 
Applicant’s arguments have been fully considered but they are not persuasive. As previously mentioned above, there are no additional elements that are directed to an improvement in a computer function. The only additional elements recited in claim 1 are generic computer components and insignificant extra solution activity. The generic computer components are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Likewise, recitation of insignificant extra solution activity does not integrate the abstract idea into a practical application. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Further, configuring a learning data set, under broadest reasonable interpretation, corresponds to a mental process, as mentioned by the 101 Analysis above. Further, MPEP 2106.05(a) states the following – “It is important to note, the judicial exception alone cannot provide the improvement. The improvement can be provided by one or more additional elements.” Therefore, the judicial exception cannot provide any alleged improvement that Applicant’s representative mentions. The additional elements of claim 1 are either generic computer components, or well-understood, routine, and conventional activity as evidenced by the MPEP. Because the limitations of claim 1, under broadest reasonable interpretation, are directed toward mental processes and there are no additional elements that are indicative of an improvement to a technology/functioning of a computer, claim 1 is not integrated into a practical application and claim 1 continues to be rejected under 101.

Applicant’s argument: 
“As discussed above, it is respectfully submitted that the claimed combination improves the computer function by configuring the learning data set with higher diversity.
Furthermore, by generating clusters based on the distance between the vectors, data having a certain feature which is not included in the first learning data can be selected as the second learning data, and can be added in the learning data set. As a result, the present application implemented the computer affords increased diversity of the learning data set.
Therefore, currently amended Claim 1 recites specific improvements over prior computer, resulting in a data set configuration method capable of constructing a learned model exhibiting a high generalization capability even in a case where the learning data cannot be collected sufficiently, and does not direct to "generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component," as alleged by the Office Action.”

Response:
Applicant’s arguments have been fully considered but are not persuasive. There are no additional elements of claim 1 that reflect an improvement to the functioning of a computer. The only additional elements recited in claim 1 are generic computer components and insignificant extra solution activity. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The recitation of "the memory includes a data set stored therein", which amounts to insignificant extra-solution activity, is a well-understood, routine, and conventional function because the recitation is directed to storing information in memory. Therefore, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Further, configuring a learning data set, under broadest reasonable interpretation, corresponds to a mental process, as mentioned by the 101 Analysis above. Further, MPEP 2106.05(a) states the following – “It is important to note, the judicial exception alone cannot provide the improvement. The improvement can be provided by one or more additional elements.” Therefore, the judicial exception cannot provide any alleged improvement that Applicant’s representative mentions. 

Regarding Claim Rejections under 35 U.S.C. 102/103: 
Applicant’s argument: “As set forth above, Agrawal states “For each cluster Ci, i = 1, 2, .... k Randomly select
instances from Ci” and selects instances from all of the clusters C1, C2, ..., Ck. In other words,
Agrawal selects instances from all of the clusters regardless of whether the cluster includes the first
learning data or not. Therefore, Agrawal fails to describe selecting second learning data from a
cluster if the cluster does not include the first learning data among the plurality of clusters.
Accordingly, Agrawal fails to teach or suggest, at least, “selects second learning data from a cluster if
the cluster does not include the first learning data among the plurality of clusters,” as recited in
amended Claim 1.”

Response: 
Applicant’s arguments have been considered but are not persuasive. Agrawal, Page 3, teaches the following: 

    PNG
    media_image1.png
    445
    651
    media_image1.png
    Greyscale

Agrawal teaches using an iterative process to select data from a plurality of clusters. Because the initial data set is clustered, instances selected from one cluster will not be present in another cluster. For example, instances selected from cluster C2 (second learning data) will not include instances selected form cluster C1(first learning data), this is because the data is selected from discrete clusters. Therefore, Agrawal does teach selecting second learning data from a cluster if the cluster does not include the first learning data among the plurality of clusters. 

Applicant’s argument: 
“Agrawal merely describes that “For undersampling, we employ a_ cluster-based
undersampling technique, using Expectation Maximization (EM) algorithm,” but fails to describe or
even suggest how the clustering is executed. Therefore, Agrawal fails to describes clustering data
based on the distance between the vectors. Accordingly, Agrawal further fails to teach or suggest, at
least, “expresses data with vectors and generates a plurality of clusters by clustering data included in
the data set depending on the distance between the corresponding vectors,” as recited in amended
Claim 1.”

Response: 
Although Agrawal does not appear to teach clustering data based on a distance between vectors and expressing data with vectors, this is taught by Davies. Please see page 33 of this office action for more information.  

Applicant’s argument: 
“Accordingly, Yadav fails to teach or suggest, at least, “supplements the unlabeled data
included at least in a part of the plurality of clusters to the review data set when the unlabeled data
included in a certain cluster is not included in the review data set even though the number of sets of
data included in the certain cluster is larger to some extent,” as recited in amended Claim 9.”

Response: 
Applicant’s arguments have been fully considered but are not persuasive. Initially, this claim is rejected under 112(b) because it is unclear what “to some extent” refers to. Yadav - Para [0036]: “In step S107, weightage for each of the k cluster centers are generated by counting a number of data points belonging to each of the k cluster centers. The number of data points belonging to each of the k cluster centers is determined by assigning each of the plurality of data points to a nearest cluster center among the k cluster centers and determining distance between each of the plurality of data points and the corresponding nearest cluster center.” teaches supplementing the clustered data with weights; Agrawal teaches that instances from all clusters are selected in an iterative manner (even when the number of data sets included in the cluster is larger). Please see page 46 of this office action. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOUN ABRAHAM whose telephone number is (571)272-8144.  The examiner can normally be reached on Mon - Fri 08:00-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/S.J.A./Examiner, Art Unit 2125                                                                                                                                                                                                        





/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125